Opinion by
Ekwall, J.
From the testimony of the deputy collector it appeared that case No. 42 was received in bad order and that the appraiser found a value of $1,305 for the case, whereas the amount used in liquidation was $1,630.80, or $1,631. The witness further testified that had the matter been brought to his attention within the statutory 90 days, the correction would have been made. The collector’s report stated that an “Allowance of $326 in value at 20% ad valo-rem should have been made in liquidation.” On the record presented, it was held that duty on case No. 42 should have been based upon the appraised value of $1,305, as claimed.